§ELE®

UNITED STATES DISTRICT COURT FEB 2 7 20?8

FOR THE DISTRICT OF COLUMBIA C' k
er ,U.S. District& B k
Courts for the District ogl(])or|iii)ril:)ila

 

Dwight W. l\/ICGL. Gaskin, )
Plaintiff, §
v. § Civil Action No. 18-29 (UNA)
Embassy of Canada et al., §
Defendants. §
)
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pa-uperis. The Court Will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction. See Fed. R. Civ. P. lZ(h)(Z) (requiring dismissal of a case When
jurisdiction is found wanting).

Plaintiff is a Canadian resident who has filed suit against the Canadian govermnent and
Canadian officials under the Alien Tort Claims Act (“ATCA”), 28 U.S.C. ,§ 1350. But “in a suit
involving a foreign state, a plaintiff must satisfy subjpct matter jurisdiction under the FSlA
[Foreign Sovereign Immunities Act] before the court can reach claims under the [ATCA].”
Soua’avar v. Islamic Re'publz`c oflran, 67 Fed. App’x 618, 619-20 (D.C. Cir. 2003) (per curiam).
The FSIA is the “sole basis for obtaining jurisdiction over a foreign state in our courts.”
Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428, 434 (1989). “The FSIA
provides generally that a foreign state is immune from the jurisdiction of the United States courts
unless one of the exceptions listed in 28 U.S.C. § l605(a) applies,” Roeder v. Islamic Republic of

Iran, 646 F.3d 56, 58 (D.C. Cir. 2011) (citation and internal quotation marks omitted), or an
l

existing international agreement provides otherwise, Peterson v. Royal Kingdom of Saudz'
Arabz'a, 416 F.3d 83, 86 (D.C. Cir. 2005). See 28 U.S.C. § 1604 (conferring foreign state
immunity “[s]ubj ect to‘existing international agreements to Which the United States is a party at
the time of enactment of this Act”). “Claims against foreign sovereigns that do not fall Within
the ambit of an FSIA exception are barred.” Sz'mon v. Republic of Hungary, 812 F.3d 127, l4l
(D.C. Cir. 2016) (citation and internal quotation marks omitted). And Waivers of sovereign
immunity must be clear and unequivocal. See United Sl‘ates v. Nordic Village, lnc., l503 U.S. 30,
34 (1992).

The prolix complaint is difficult to follow and is Wholly insufficient under the pleading
requirements of Rule 8(a) of the F ederal Rules of Civil Procedure. Most importantly, the
complaint simply fails to satisfy jurisdiction under the FSIA. As a result, this case Will be

dismissed A separate order accompanies this Memorandum Opinion.

 

DATE: February 2 §§ , 20l8 United States District Judge